Title: Plan for a National Registry Office, 21 May 1803
From: Scudamore, H. B.
To: Jefferson, Thomas


            Plan for establishing an Office in the City of Washington, for Registering Real and personal property.
            
            To secure public and private property, it is submited warrants its adoption.
            Plan.
            
            That there be established a Register office for the Inrollment (by Memorial and Affidavit) of all Real and Personal property, the latter above a limited Sum, stating its real and annual value or not as may be thought proper, and regulating the fees of Office accordingly.
            That the Real property be Alphabetically arranged in Books for each State, and the personal property according to the Names and additions of the owners, to which they, and their agents, may have free access, to read, copy, and take extracts, on payment of certain Fees to be fixed.
            That in the same office, may be established a Register, for Baptisms, Marriages, and Burials.
            That the Clergymen of the respective Parishes in each State, shall annually transmit accurate Copies of the Registers, mentioning the number of Men, Women, Boys, and Girls, in each Parish, and to furnish the Registers complete to the present time.
            That a sufficient number of Books be opened for each State, and the Parish Registers Alphabetically, correctly, and fairly, inserted therein, and that Certificates of Baptisms, Marriages, and Burials, granted by the Office, (for which certain Fees to be fixed shall be paid,) be deemed good Evidence in Law, and Equity.
            That there be a Register, Deputy Registers, and a sufficient number of Clerks, to transact the Business of the Office.
            Observations.
            
            By Registering of Property it is submited, that it will be secured in the event of Title Deeds or Securities being lost, burnt, or destroyed, fraud prevented by false Deeds, and a considerable saving of expence in transfering property.
            By it, if Government should ever have occasion, a considerable source of Revenue may be secured without inconveniencing the Rich, or oppressing the poor, by Stamp duties, and by increasing the Fees of Office for Registering, Searching, Copying, and Extracting.
            By the plan of consolidating the Parish Registers into one Office they will be preserved, (of which Great Britain shows a sad instance of neglect,) and the exact population of the nation annually, and accurately ascertained. To the public it must be a great accommodation, and a considerable saving of expence in making out Titles to Estates, Pedigrees, Searching Parish Registers, and obtaining Certificates, while at any time a considerable source of Revenue may be secured to Government, by Stamp Certificates, and by enlarging the Fees for Searches, Copies, and Extracts.—
          